By the Court.
The instructions, we think, were correct *108The only question which could arise is, whether the written memorandum made after the dissolution, by one of the partners, was admissible. Were it a new contract, or relied on as evidence to take the case out of the operation of the statute of limitations, there might be weight in the objection, even independently of Rev. Sts. c. 120, § 11. But being merely an acknowledgment of the balance due from the partnership, in a course of dealing with them, proved by other evidence, we think it was admissible ; Vinal v. Burrill, 16 Pick. 406 ; especially as by a public notice, on dissolution, the partner who gave this acknowledgment was authorized by the partners to settle the ousiness of the late firm. As it created no new obligation or liability, but was a mere acknowledgment on behalf of the firm, which the one making it had authority to make, it is difficult to perceive.any objection to his using the signature of the firm.

Exceptions overruled.